The People have the burden of proving that a defendant is competent to stand trial (see, People v Brown, 136 AD2d 1, lv denied 72 NY2d 857, cert denied 488 US 897). To prove that a defendant is fit to stand trial when his or her competency to do so is challenged, a defendant must be examined by two qualified psychiatric examiners (see, CPL 730.20 [1]). A qualified psychiatric examiner is a physician who is a diplómate of the American Board of Psychiatry and Neurology or is eligible to be certified by that board (see, CPL 730.10 [5]). To be eligible to be certified by that board, a physician must have an unlimited license to practice medicine in a State and must have completed four years of approved postgraduate training, including at least three years of residency in psychiatry or neurology (see, People v Lopez, 126 Misc 2d 1072).
Here, the People presented two qualified psychiatric examin*717ers (see, CPL 730.20 [1]). The first examiner was certified by the American Board of Psychiatry and Neurology (see, CPL 730.10 [5]) and the second examiner was eligible to be board certified (see, CPL 730.10 [5]; People v Lopez, supra). Therefore, both of the People’s examiners were qualified psychiatric examiners as required by the CPL (see, CPL 730.10 [5]).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are unpreserved, without merit, or do not require reversal. Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.